DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              DEPARTMENT OF CHILDREN AND FAMILIES,
                           Appellant,

                                    v.

                   PRISCILLA CARSWELL YOUNG,
                             Appellee.

                              No. 4D19-3837

                              [June 18, 2020]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case
No. CACE19-015380.

   Ashley Moody, Attorney General, Tallahassee, and Karen A. Brodeen,
Assistant Attorney General, Tallahassee, for appellant.

   Crystal L. Arocha and Michael J. Lynott of Milber, Makris, Plousadis
& Seidan, LLP, Miami, for appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.